Watts, J. Com. App.
Was the land in controversy the separate property of John Ohronister? He emigrated to Peters’ colony with his wife and children, and settled upon this land in 1845; the wife died in 1849, and he applied for and secured a certificate for six *55hundred and forty acres, by reason of that emigration and settlement of himself and family, under the act of January 21, 1850. Subsequently a portion of this certificate was applied to the land, which was thereafter patented to Blagg as assignee of John Chronister.
Upon these facts we think the case of Hodges v. Donald, 55 Tex., 344, conclusively determines that the land was not the separate property of John Chronister, but the community property of himself and deceased wife, and of which the children inherited the wife’s interest.
By the third assignment of error, it is claimed that the court erred in excluding as evidence the transcript from the United States district court, containing certain orders, applications, etc., in the bankrupt estate of Wells. The objections urged against the transcript were: 1st. That it did not appear that Wells was ever adjudged a bankrupt. 2d. It does not appear that the land in question was ever ordered to be sold. 3d. There is no order confirming the sale by the assignee. 4th. The assignee, Bennett, had no power to substitute Donoho as assignee. These objections were sustained by the court, and the transcript and deed of the assignee to Long was excluded. We will not undertake to consider these objections in detail; taken together they amount to this, that the transcript was excluded because it was not complete within itself.
The general rule is, that it is not necessary to the admission of such evidence that it show title complete within itself; but that it is admissible if it tends to establish the issue. Other evidence may be adduced supplying all the omissions in the transcript. In passing upon the question, therefore, the court is not called upon to determine that the transcript offered is full and complete evidence of the contested fact, but whether it tends to establish such fact! To illustrate, the appellant, for anything appearing to the contrary, might have been able to produce other evidence of the fact that Wells had been adjudged a bankrupt, and that the sale by the assignee had been confirmed, if such evidence was necessary.
However, the exclusion of that evidence in the attitude of this case was immaterial. A regular sale and conveyance in the proceeding in bankruptcy would no more defeat the right of these children to the community interest in the land, than would the conveyance of the father accomplish that end. Yancy v. Batte, 48 Tex., 46; Johnson v. Harrison, id., 257; Veramendi v. Hutchins, id., 531.
Tor could the exclusion of the transcript and deed have any influence upon the appellant’s right to recover under his plea of five *56years’ limitation. The deed from Long to appellant, under which he claims to have entered and held adverse possession of the land for five years prior to the institution of this suit, is not shown to have ever been recorded. To give title to land under the five years’ statute, the deed or deeds under which the party asserting the plea holds possession must be duly recorded. It is not sufficient that some deed in the asserted chain of title under which he enters is duly recorded. For that would not constitute the requisite notice of the character of the adverse possession held by the party. Possession is merely an introductory fact; a link in the chain of facts necessary to the acquisition of title to the land under the statute. And where the adverse possession is unaccompanied by a recorded deed evidencing his. claim, no title can possibly be acquired under the five years’ statute.
[Opinion approved November 6, 1882.]
In asserting five years’ limitation it is not essential that the party should deraign or attempt to deraign title from the sovereignty of the soil; in this particular all the requirements are met if it be shown that he holds under a deed or deeds duly recorded, which were executed to him.
We are of the opinion that there was no error in the rulings of the court excluding the transcript and assignee’s deed, and in holding that the five years’ limitation was not applicable to the facts in this case.
The objection that the judgment was excessive is well taken. Long after this appeal was perfected and the transcript filed in the supreme court, appellees filed a motion in the court below, in which they remit all of the judgment except seven-sixteenths of the land in controversy, and that court entered an order accordingly. It would seem that the court below would have no jurisdiction pending the appeal to allow the remittitur; but be this as it may, the appellant has filed a remittitur to the same effect in this court. And we are of the opinion that the supreme court ought now to reverse the judgment, and render such judgment as ought to have been rendered in the court below.
Beversed and rendered.